Title: To George Washington from Brigadier General William Winds, 8 July 1778
From: Winds, William
To: Washington, George


          
            Dear General
            Head Quarters Elizabeth Town [N.J.] July 8. 1778
          
          I am happy in the present Oppertunity of Informing you from the Authority of a
            Gentleman of Veracity, Who left long Island the Night before last & New York
            Yesterday: from long Island he saw the Whole of the british fleet leave Middletown
            & Come into the Narrows, after Which they Divided Into three Divisions, one of
            Which Landed their troops on Staten Island, another on Long Island, the third at New
            York, he thinks the Divisions Nearly Equal & is well Assured the troops were all
            Landed last Night, he Asserts that Yesterday there was
            the Greatest Confusion Imaginable among the British troops at New York, the Occasion
            uncertain.
          A flagg boat to & from Staten Island this Day Discovered a large new Encampment
            on the Hills Near the Watering place, which Alone would satisfie me that troops were
            lately landed there. Your Excellencys Most Obdt Humb. servt
          
            Wm Winds
          
        